Name: Council Regulation (EEC) No 1656/89 of 29 May 1989 temporarily suspending the autonomous common customs tariff duty on certain industrial products (in the microelectronics and related sectors)
 Type: Regulation
 Subject Matter: natural and applied sciences;  electronics and electrical engineering;  tariff policy
 Date Published: nan

 No L 167 / 116 . 6 . 89 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1656/89 of 29 May 1989 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products ( in the microelectronics and related sectors) situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily , by fixing their period of validity by reference to the interests of Community production , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially , particularly because of the existence of Community production, and in other cases to suspend them completely ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in the table appearing in the Annex shall be suspended at the level indicated in respect of each of them . These suspensions shall apply from 1 July to 31 December 1989 . Article 2 This Regulation shall enter into force on 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 May 1989 . For the Council The President C. ROMERO HERRERA No L 167 / 2 Official Journal of the European Communities 16 . 6 . 89 ANNEX CN code Description Rate of autonomous duty ( % ) ex 8471 93 50 Floppy-disk storage units for use in the manufacture of products falling within headings 8469 or 8471 (a) 0 ­ ex 8471 93 60 Digital audio tape storage unit for use in the manufacture of products falling within headings 8469 or 8471 (a) 0 ex 8471 99 90 Optical reader for reading alphanumerical dot-matrix printing characters and converting them into electrical signals , comprising a read head containing an optical detector , an amplifier , a focusing lens and two lamps , linked by one or two flat cables to a central module of which the dimensions do not exceed 200 X 220 mm, comprising a printed circuit board on which are mounted a microprocessor , an image recognition circuit and an analog-to-digital converter 0 ex 8473 10 00 Integrated memory unit for electronic typewriters , comprising a printed circuit with two or four static read/write random-access memories each with 8 K x 8 bit capacity, electroniccontrol components and memory back-up-batteries, contained in a cartridge fitted with connectors , of external dimensions not exceeding 11 x 40 x 90 mm, and bearing :  an identification marking consisting of or including the following combination of letters : MEMOCART or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 10 00 ex 8473 30 00 Liquid crystal display (LCD), the exterior dimensions of which do not exceed 11 x 28 x 88 mm, apart from cables and plugs , consisting of a layer of liquid crystals between two glass plates , with 121 display dots (arranged in 16 x7 dots and nine symbols), mounted on a printed circuit board comprising electronic components providing drive and control functions / 0 ex 8473 10 00 ex 8473 30 00 Dot-matrix LCD display with symbols , the exterior dimensions of which do not exceed 18x35x117 mm, apart from cables and plugs, consisting of a layer of liquid crystal between two glass plates with 423 display dots (arranged in 60 columns and 7 rows with three symbols), mounted on a printed circuit board with interface electronics ofC-MOS technology , plus a backlight function and not more than 16 connecting wires with contact areas 0 ex 8473 10 00 ex 8473 30 00 Dot-matrix displays consisting of a layer of liquid crystal between two glass sheets or plates with a maximum of 15 360 dots (arranged in 64 lines and 240 columns), complete with an interface , electronics board in C-MOS technology whose exterior dimensions do not exceed 186x75x15 mm, with not more than 544 contact areas 0 ex 8473 10 00 ex 8473 30 00 Dot-matrix displays , whose external dimensions do not exceed 15 x 62 x 276 mm excluding cables and connectors consisting of a layer of liquid crystals between two glass sheets or plates with 32 768 dots (arranged in 64 lines and 512 columns), mounted on a printed-circuit board comprising electronic components providing drive and control functions , with or without cable and connector 0 ex 8473 30 00 Ferrite magnetic heads of Winchester technology for disk file peripherals , as well as carrying arms equipped with such magnetic heads , capable of recording to a density of not less than 10 tracks per millimetre 0 ex 8473 30 00 Magnetic bubble memories with a storage capacity of not more than four megabits contained in a housing the exteriordimensions ofwhich do not exceed 43 x 44 mm, with notmore than 42 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : BDL 01 33 MBM 201 1 FBM 64 DA BDL0134 MBM 2256 7110 BDN0151 FBM 54 DB 7114-1 or  other identification markings relating to devices complying with the abovementioned description 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 16 . 6 . 89 Official Journal of the European Communities No L 167/ 3 CN code Description Rate of autonomous duty (% ) ex 8473 30 00 Component forming the arithmetic / logic element of a central processing unit , comprising not more than nine printed circuit boards, the dimensions of which do not exceed 290 x 310 mm on each of which are mounted not more than 121 ECL gate arrays or ECL random access memories (ECL-RAMs) and combinations thereof contained in a framework the dimensions of which do not exceed 611 x 501 x 596 mm which serves as a housing and interconnector for the printed circuit boards , which bear :  an identification marking consisting of or including one of the following combinations of figures and letters : COIB 2675 E 500 COIB 2675 H 500 COIB 2675 H 501 COIB 2675 H 502 COIB 2675 H 503 COIB 2675 H 504 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 40 00 Thermal printer heads of thick or thin film technology consisting of a printed circuit with at least one tantalum capacitor and an electrolytic capacitor contained in a metal support with connector, printer element and heat sink , supplied with the appropriate support and transport roll 0 ex 8483 10 90 Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 215 tonnes 0 ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,018 Nm, with coupling flange of a diameter of 35 mm and precision-made chuck of a diameter of 25 mm with internal motor, three-phase winding , rated speed of 3 600 rpm, supply voltage of 12 V ± 10% 0 ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,2 Nm, with coupling flange of a diameter of 74 mm, a spindle of a diameter of 40 mm, rated speed of 3 600 rpm , supply voltage of 12 V ± 10 % , with cables and connectors 0 ex 8501 10 99 DC electric motor , brushless, with a torque of not more than 0,20 Nm, with outside rotor of a maximum diameter of 55 mm, coupling flange of a diameter of 77 mm and precision-made chuck of a diameter of44 mm, four-phasewinding, rated speed of 3 600 rpm, supply voltage of 12 V ± 10 % and fitted with wires and connectors 0 ex 8501 10 99 DC electric motor, brushless , with a torque of not more than 0,05 Nm, an outside rotor of a maximum diameter of 92 mm, aluminium precision-made hub with an outside diameter of 40 mm, two-phase winding , rated speed of 3 600 rpm, supply voltage of 12 V ± 10 % 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 1,8 ° , 200 steps per revolution , a four-phase rotation cycle with single-pole windings , comprising a rotor and a laminated stator enclosed between two square section flanges with sides not exceeding 42 mm and fitted with biterminate shaft: and wires and connectors 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two- or four-phase rotation sequence and bipolar windings , comprising a rotor and a laminated stator enclosed between two square section flanges with sides not more than 40 mm wide and fittedwith biterminate shaft , wires and connectors 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two-phase rotation sequence and bipolar windings , comprising a rotor and a stator encapsulated in a cylindrical housing with a maximum diameter of 47 mm and maximum thickness of 14 mm, fitted with a single shaft output and cables with connectors 0 No L 167/4 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution and two-phase rotation sequence , and bipolar windings , comprising a rotor , a laminated stator enclosed between two square section flanges with sides not exceeding 40 mm, an integral 2- or 3-phase tachometer enclosed in a cap with a maximum diameter of 35 mm , and separate cables and connectors for the motor and tachometer outputs , with maximum dimensions of 40 x 40 x 62 mm , including the shaft 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution and two-phase rotation sequence with bipolar winding, comprising a rotor, a laminated stator enclosed between two flanges , one of square section with a side of 40 mm maximum, the other front face having a shaped profile with two projections with fixing slots , an integral two- or three-phase tachometer enclosed in a cover of diameter of 35 mm maximum , separate cables and connectors for the motor and tachometer outputs , with overall dimensions not exceeding 40x40x62 mm, including the shaft but excluding the projections of the front flange 0 ex 8501 10 99 Direct-current bipolar stepping motor with a single stator, an output of not more than 37 ,5 W , a rotary angle/ step of 180 ° , two steps per rotation , a two-phase rotation cycle with single-pole winding, an output torque of not less than 0,1 x 10"6 Nm and not more than 0,1 x 10"4 Nra and a supply voltage of not more than 3 V 0 ex 8504 40 99 Static converter consisting of a combination of seven diodes in cascade , for output voltages of not less than 40 kV DC with a load current of not less than 3 mA 0 ex 8506 19 10 Lithium iodine single cell battery with dimensions not exceeding 45 x 9 x 23 mm and a voltage not exceeding 2,8 V 0 ex 8506 19 10 Unit consisting of not more than two lithium batteries embedded in a socket for integrated circuits (battery-buffered socket), with not more than 28 connecting pins and incorporating a control circuit 0 ex 8506 19 90 Dry zinc/ carbon batteries of a voltage of not less than 5,5 V and not more than 6,5 V and of a size not exceeding 110 x 90 x 5 mm , for incorporation in film cassettes for instant pictures ( a) 0 ex 8517 90 91 Assembly for telephonic apparatus consisting of a microphone, protecting circuit and four-way connecting socket, mounted on a printed circuit , with dimensions not exceeding 22 x 40 mm 0 ex 8523 20 10 Rigid magnetic disks, prelubricated , oxide type , with a coercivity of 300 Oe or more 0 ex 8523 20 10 Rigid magnetic disk with a thin-film metallic coating , having a coercivity of more than 600 Oe, an external diameter of 88 mm or more but not exceeding 231 mm 0 ex 8529 10 70 Ceramic filter package comprising two ceramic filters with three connecting pins and one ceramic resonator with two connecting pins , each having a frequency of 10,7 MHz ± 30 kHz , contained in a housing the exterior dimensions of which do not exceed 10 x 10 x 5 mm 0 ex 8532 29 00 Gold capacitor with a rated capacitance of 1 00 mF , an operating voltage of 5 ,5 V and a leakage current of not more than 100 p.A , contained in a cylindrical housing of a height of less than 8 mm and a diameter of not more than 14 mm 0 ex 8532 30 10 Variable plate capacitor with plastic dielectric , with a capacitance of not more than 2 x 355 pF for the AM section and not more than 2x20 pF for the FM section , contained in a housing the exterior dimensions of which do not exceed 21 x 24 mm 0 ex 8532 30 90 Adjustable capacitor , in the form of a circular plate with a diameter of not more than 2,5 mm, fitted with a screw head in its centre and two connecting tags , of a thickness not exceeding 3 mm and a capacity of from 5 to 30 pF , for the manufacture of products falling within Chapter 91 (a) 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 16 . 6 . 89 Official Journal of the European Communities No L 167 / 5 CN code Description Rate of autonomous i duty (% ) ex 8533 29 00 Device consisting of fixed resistors with a positive tetnperature coefficient having a nominal resistance in DC of 19,6 Q at 20 °C , an insulation resistance of more than 1 MQ, for the protection of telephone exchanges against prolonged increases in voltage of not more than 1 000 V, contained in a housing the exterior dimensions of which do not exceed 48 x 19 mm , with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures: 20793 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8533 40 10 Slide potentiometer with one or two resistor tracks and a slide distance of 20 mm, contained in a housing with not more than eight connecting pins 0 ex 8534 00 11 ex 8534 00 19 Single-face printed circuit , of dimensions not exceeding 30 x 30 mm, for the manufacture of products falling within Chapter 91 ( a) 0 ex 8536 41 10 ex 8536 41 90 ex 8536 49 00 Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires , with a maximum leakage rate of 10"6 cm3 He/ sec at one bar in the temperature range 0 to 160 °C , to be incorporated into compressors for refrigerating equipment ( a ) 0 ex 8536 50 00 Telephone line switch assembly consisting of one moveable and one stationary bifurcated spring with contact area of diffused gold on palladium silver inlay, mounted in polycarbonate material , and of dimensions not exceeding 40 x 20 x 13 mm 0 ex 8536 50 00 Reed switches in the form of a glass capsule containing not more than three electrical contacts on metal arms and a small quantity of mercury 0 ex 8540 11 10 Colour cathode-ray tubes with a slit mask , equipped with electron guns placed side by side (in-line technology) with a distance between stripes of the same colour not exceeding 0,47 mm and having the following characteristics : -  a diagonal screen measurement not less than 12 and not more than 16 cm  a diagonal angle of deflection not exceeding 55 ° 0 ex 8540 11 10 Colour cathode-ray tubes with a slit mask , equipped with electron guns placed side by side (in-line technology) with a distance between stripes of the same colour of not more than 0,47 mm and having the following characteristics :  a diagonal screen measurement not less than 22 and not more than 26 cm  a diagonal angle of deflection of not more than 76 °  a phosphor layer calibrated with the following nominal coordinates for the colour dots : red green blue X 0,610 0,298 0,151 Y 0,342 0,588 0,064 0 ex 8540 20 90 Photomultiplier consisting of a photocathode tube with nine dynodes , for light of wavelength of 160 nm or more but not exceeding 930 nm , of a diameter not exceeding 14 mm and a height not exceeding 94 mm 0 ex 8540 30 00 Colour cathode-ray rubes with a dot mask , equipped with electron guns placed side by side (in-line technology), with a distance of less than 0,4;5 mm between colour dots and with at least one of the following characteristics :  a diagonal screen measurement of not less than 42 cm , a diagonal angle of deflection of not more than 90 ° and convergence errors exceeding 0,8 mm at the corners  a built-in system, inseparably linked to the tube , for the absorption of vibration ( so called potting , system)  without internal magnetic screen  a phosphor layer calibrated with the following nominal coordinates for the colour dots : ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 167/ 6 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty ( % ) ex 8542 11 71 (cont'd) red green blue X 0,64 0,29 0,15 Y 0,33 0,60 0,06 or X 0,64 0,31 0,155 Y 0,34 0,595 . 0,07 or X 0,62 0,21 0,15 Y 0,33 0,615 0,06 or X 0,610 0,307 0,150 Y 0,350 0,595 0,065 or X 0,61 0,205 0,15 Y 0,35 0,680 0,065 or X 0,62 0,29 0,15 Y 0,35 0,60 0,065 0 ex 8540 30 00 Colour cathode-ray tubes with a dot mask equipped with electron guns in a triangular fashion (delta technology) with a distance of less than 0,4 mm between colour dots and with at least one of the following characteristics :  a diagonal screen measurement of at least 66 cm  equipped with a phosphor layer calibrated with the following nominal coordinates for the colour dots : red green blue X 0,64 0,29 0,15 Y 0,33 0,60 0,06 or X 0,64 0,31 0,155 Y 0,34 0,595 0,07 or X 0,610 0,307 0,150 Y 0,350 0,595 0,065 or X 0,61 0,205 0,15 Y 0,35 0,680 0,065 or X 0,62 0,29 0,15 Y 0,35 0,60 0,065 0 ex 8540 30 00 Flat screen monochrome cathode-ray tubes having a diagonal screen measurement of not less than 142 mm and not more than 145 mm, a luminescence of between 300 and 400 lumen , a resolution of between 0,06 and 0,1 mm , phosphor types P 1 or P 55 or P 56 , an anode voltage ofmore than 34 kV, a focus voltage of more than 7 kV and a cathode current of not less than 3 mA 0 ex 8540 30 00 Cathode-ray tubes with a memory (direct view storage tubes) for thereproduction ofalphanumeric and analog data , equipped with a scanning device , for reading the images 0 ex 8540 89 11 Displays in the form of a tube consisting of a glass housingmounted on a board the dimensions ofwhich do not exceed 350 x 300 mm excluding leads. The tube contains one or more rows ofcharacters or lines arranged in rows, each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 8540 91 00 Tungsten elements coated with insulating material , grids and cathodes for use in the manufacture of electron guns for monochrome cathode-ray tubes (a) 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. 16 . 6 . 89 Official Journal of the European Communities No L 167/ 7 CN code Description Rate of autonomous duty ( % ) ex 8540 91 00 Deflector yoke for cathode-ray tubes with an operating frequency ofbetween 31 250 Hz and 64 000 Hz incorporating a quadripolar magnet 0 ex 8541 10 91 Silicon power rectifier diodes of planar technology , with a recovery time of less than 100 ns , a maximum recurring reverse voltage of 200 V, and average conducting-state current of 2,5 A, or more, contained in a flat housing the exterior dimensions of which exceed 9x9x5 mm, but do not exceed 17x11x5 mm 0 ex 8541 10 99 Germanium-gold diodes with forward voltage not exceeding 1 V at 5 mA 0 ex 8541 29 90 Transistor with a power of not less than 150 W at a voltage of not less than 160 V and with a cut-off frequency of not less than 20 MHz , contained in a housing the exterior dimensions of which do not exceed 37x22 mm, with not more than three connecting pins and bearing;  an identification marking consisting of or including one of the following combinations of figures and letters : 2 SA 1170 2 SC 2774 2 SA 1215 2 SC 2921 2 SA 1494 2 SC 3858 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 40 10 Light-emitting diode (LED ) made from a gallium-based semiconductor compound , mounted in a rectangular housing the exterior dimensions of which do not exceed 4x20x21 mm, with two connecting pins , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 9305 SLF 209 LT 9306 SLF 909 or  other identification markings relating to devices complying with the abovementioned description , for use in the manufacture of radio broadcast receivers and sound recorders or reproducers ( a ) 0 ex 8541 40 10 Assembly consisting of not more than 10 light-emitting diodes (LEDs ) made from a gallium-based semiconductor compound, mounted in a rectangular housing the exterior dimensions of which do not exceed 68 x 25 x 4 mm, with not more than 20 connecting pins, and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 9355 or  other identification markings relating to devices complying with the abovementioned description , for use in the manufacture of radio broadcast receivers and sound recorders or reproducers (a ) 0 ex 8541 40 10 ex 8541 40 93 Laser diode with one photodiode , emitting light of a nominal wavelength of 780 nm , contained in a housing having a diameter of not more than 10 mm and a height of not more than 9 mm , with not more than 10 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 022 , LDGU or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 40 10 ex 8542 20 00 Digital display of a size not exceeding 25 x 35 mm, consisting of a printed circuit board on which are mounted , under a plastic cover, up to 22 light-emitting diodes manufactured from gallium-based semiconductor compounds. Each display consists of a single character with or without a plus or minus sign and/or one or two dots 7 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 167 / 8 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8541 40 10 ex 8542 20 00 Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters , not less than three in number , comprising light-emitting diodes made from gallium-based semiconductor compounds mounted thereon . Each character is composed of up to eight segments with or without a decimal point and the line of characters has a protective cover of plastic 0 ex 8542 40 91 Module of notmore than five solar cells of thin-film technology, on a substrate the exterior dimensions of which do not exceed 70 x 1 8 mm 0 ex 8541 40 93 Opto-electronic circuit consisting of one or more light-emitting diodes and one or more photodiodes with amplifier circuit , contained in a plastic housing with not more than 16 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HC PL 2400 HC PL 5700 HC PL 5730 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 60 00 Quartz crystal oscillating at a frequency of 32 768 Hz , contained in a cylindrical housing of a length not exceeding 8 ,2 mm and a diameter not exceeding 3 ,2 mm, for the manufacture ofproducts fallingwithin Chapter 91 (a) 0 ex 8541 60 00 Polarized ceramic piezo-electric crystals oscillating in a frequency range of not less than 500 and not more than 12 500 kHz, contained in a housing the exterior dimensions of which do not exceed 14x15 mm, with not more than three connecting pins 0 ex 8542 11 30 Electrically erasable , programmable read-only memories (E2PROMs), with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , put up as wafers not yet cut into microchips , used in the manufacture of cards comprising a microchip (a) 0 ex 8542 11 30 Electrically erasable , programmable read-only memories ( so-called E2PROMs), in the form of an unmounted monolithic integrated circuit (chip ) with a storage capacity of 16 Kbits , used in the manufacture of microwave systems for the identification of persons and objects (a ) 0 ex 8542 11 30 Control and driver circuit for dot-matrix liquid crystal displays , of C-MOS technology, with a character generator , and having a drive voltage of more than 10 V, in the form of a monolithic integrated circuit without a housing (microchip ) for the manufacture of liquid crystal display modules (a ) 0 ex 8542 11 30 Driver circuit for liquid crystal displays , of C-MOS technology , with 40 or more output channels , and having a drive voltage of more than 10 V, in the form of a monolithic integrated circuit without a housing (microchip), for the manufacture of liquid crystal display modules ( a ) 0 ex 854211 71 Write buffer memory, of C-MOS technology , with an organization of 4 x 16 bits comprising eight bits of address and eight bits of data , and four-bit parity in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31x31 mm, with not more than 68 connecting pins , and bearing:  an identification marking consisting of or including the following combination of figures and letters : R 2020 / 16 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Double row buffer memory , with shift registers and random-access read /write memories , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing: ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 16 . 6 . 89 Official Journal of the European Communities No L 167/ 9 CN code Description Rate of autonomous duty (% ) ex 8542 11 71 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : CRT 9212 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Static random-access memories of C-MOS technology (C-MOS S-RAMs), in the form of a monolithic integrated circuit with a storage capacity of 16 x 4 bits j an access time not exceeding 35 ns, contained in a housing the exteriordimensions ofwhich do not exceed 9x21 mm, with not more than 1 6 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C189 CY7C190 CY74S189 CY54S189 CY27S03 CY27S07 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Static random-access memories of C-MOS technology (C-MOS S-RAMs), with a storage capacity of 256 x 4 bits and an access time not exceeding 60 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 12 x 29 mm, with not more than 22 connecting pins and bearing: an identification marking consisting of or including one of the following combinations of figures and letters : CY7C122 CY 93422 CY93L422 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 2 K x 8 bits and with a nominal standby power of not more than 0,005 mW at 25 °C, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: TC5516APL-2 TC5517CPL-15 TC5517BPL-20 TC5516AFL-2 TC5517CPL-20 TC5517BPL-25 TC5516APL TC5517CFL-15 TC5517BFL-20 TC65516AFL TC5517CFL-20 TC5517BFL-25 or  other identification markings relating to devices complying with the abovementioned description Ty ex 8542 11 71 Non-volatile memory consisting of a C-MOS S-RAM^ with a capacity of 16 Kbits and internal power supply, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x40 mm, with not more than 28 connecting pins and bearing: No L 167 / 10 Official Journal of the European Communities 16 . 6 . 89 CN code Rate of autonomous dutyDescription (% ex 8542 11 71 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters : DS 1220 Y MK 48 Z 02 (B) or other- identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 71 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: TC 5532 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Static random-accessmemories ofMOS technology (MOS S-RAMs), with a storage capacity of 8 K x 8 bits with an access time of not less than 80 ns , in the form of a monolithic integrated circuit , contained in a plastic housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD4464C-15 PD4464C-20 PD4464G-15 PD4464G-20 MSM 5165AL-12 MSM 5165AL-15 MB8464A-10 MB8464A-10L MB8464A-10LL MB8464A-15 MB8464A-15L MB8464A-15LL MB8464A-12 MB8464-12L MB8464-12LL HM6264P-10 HM6264P-12 HM6264P-15 HM6264LP-10 HM6264LP-12 HM6264LP-15 HY6264P-15 KM6264AL-10 TC5564PL-15 TC5564PL-20 TC5565PL-12 TC5565PL-15 TC5565FL-12 TC5565FL-15 TC5565PL-12L TC5565PL-15L TC5565FL-12L TC5565FL-15L TMM2063P-10 TMM2063P-12 TMM2063P-15 MB8464-15 MB8464-15L MB8464-15LL or 0 ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description Non-volatile memory consisting of a static read /write random access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 64 Kbits and an internal energy source , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 42 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : DS 1225 Y or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Static random access memories (S-RAMs) of C-MOS technology, with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39 x 17 mm, with not more than 32 connecting pins or contact areas and bearing: 16 . 6 . 89 Official Journal of the European Communities No L 167/ 11 CN code Description Rate of autonomous duty (% ) cx 8542 11 71 (cont'd)' an identification marking consisting of or including one of the following combinations of figures and letters : HM 62256 , PD 43256 , TC 55257, MSM 51257 , MB 81 C 81 , MB 81 C 84 , MB 81 C 86 , MB 84256 or 0 ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description Non-volatile memory consisting of a static C-MOS random-access memory, with a storage capacity of 256 Kbits and built-in energy source, in the form of a monolithic integrated circuit , contained in a housing theexterior dimensions ofwhich do not exceed19x40 mm, with notmore than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1230 DS 1235 or 0 ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description Static random-access memories of N-MOS (including H-MOS) technology (N-MOS S-RAMs), with a storage capacity of 256 x 4 bits with an access time not exceeding 25 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17x39 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 9122 - 25 91 L 22 - 25 or 0 ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description Static random-access memories of N-MOS (including H-MOS) technology (N-MOS S-RAMs), with a storage capacity of 8 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 4008 4118 4801 8104 8108 8112 8114 8185 PD 421 or 0 ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description Static read /write random-access memories of N-MOS (including H-MOS) technology (N-MOS S-RAMs), with a storage capacity of 72 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x 39 mm, with not more than 28 connecting pins and bearing:  an identification jnarking consisting of or including the following combination of figures and letters: TMM 2089 or other identification markings relating to devices complying with the abovementioned description 0 No L 167 / 12 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 71 Static random-access memories (S-RAMs) of MOS technology , with a storage capacity of 1 K x 4 bits and access time not exceeding 25 ns , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 8 x 32 mm, with not less than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 9150-20 AM 9150-25 CY 7 C 150-15 CY 7 C 150-25 or 0 ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description Static random-access memories of bipolar technology ( bipolar S-RAMs), with a storage capacity of 64 x -9 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x40 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 S 09 MBM 93419 or 0 ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description Static random-access memories of TTL technology (TTL S-RAMs), with a storage capacity of 1 Kbit and an access time not exceeding 45 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16x30 mm, with notmore than 22 connecting pins and bearing:  an identification marking copsisting of or including one of the following combinations of figures : 93422 93425 0 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Dynamic FIFO (first in , first out) read/write memory , ofMOS technology , with a storage capacity of 7 280 or 9 080 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12x36 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD 41101 PD 41102 PD 42 101 PD 42 102 or 0 ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description Dynamic random-access memories of C-MOS technology (C-MOS D-RAMs), with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 5183251 C 256 51 C 259 53 C 256 53 C 258 53 C 464 53 C 466 MB 81 C 258 MB 81 C 446 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 6. 89 Official Journal of the European Communities No L 167/ 13 CN code Description Rate of autonomous duty (% ) ex 8542 11 71 Dynamic read /write random-access memory of N-MOS (including H-MOS) technology (N/H-MOS D-RAM) with a storage capacity of 64 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 22x7 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : KM 4164 MN 4264 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Dynamic random-access memories (D-RAMs) of N-MOS ( including H-MOS) technology , with a storage capacity of 256 Kbits and an access time not exceeding 150 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions ofwhich do not exceed 17 x 34 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HB 50562 HM 50256 PD 41254 M5M 4256 HM 50464 PD 41256 M5M 4464 PD 41464 MB 81256 ­ MB 81464 TMM 41256 TMM 41464 MSM 4256 TMS 4256 -MSM 4464 TMS 4464 or  other identification markings relating to devices complying with the abovementioned description 8 ex 8542 11 71 Dual port dynamic random-access memory (D-RAM) of MOS technology , with data registers and a serial read output control , with a storage capacity of256 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 81461 M5M 40264 PD 41264 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Dual port dynamic random-access memory (D-RAM) of MOS technology, with data registers and a serial read output control , with a storage capacity of 1 Mbit in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 37 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 524256 MB 81 C 4251 TMS 440251 TC 524257 MSM 442256 or  other identification markings relating to devices complying with the abovementioned description 0 No L 167/ 14 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 71 Random-access memories of ECL technology (ECL-RAMs) with a storage capacity of256 x 4 bits , and the access time not exceeding 8 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 1 1 x 32 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 10422 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Random-access memories of ECL technology (ECL-RAMs) with a storage capacity of 4 Kbits and an access time not exceeding 50 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 11x32 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10470 10474 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Random-access memories of ECL technology (ECL-RAMs) with a storage capacity of 16 Kbits and an access time not exceeding 1 5 ns in the form of a monolithic integrated circuit , contained in a housing the dimensions ofwhich do not exceed 18x37mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10480 10484 100484 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Random-access memories of ECL technology (ECL-RAMs) with a storage capacity of 64 Kbits in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 10 x 29 mm, with not more than 22 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 10490 or  other identification markings relating to devices , complying with the abovementioned description 0 ex 8542 11 71 Dynamic read/write random-access memories manufactured in N-MOS (including H-MOS) technology (D-RAMs), consisting of a substrate layer with not less than two and hot more than eight chips having a storage capacity of 128 , 192 or ; 256 Kbits and a storage capacity of not less than 256 Kbits and not more than two megabits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30x30 mm, with not more than 57 connecting pins and bearing: 16 . 6 . 89 Official Journal of the European Communities No L 167 / 15 Rate of CN code Description autonomousr duty (% ) ex 8542 11 71  an identification marking consisting of or including one of the following combinations of (cont'd) figures: 6025841 6031587 6870392 7379172 6025843 6031591 6870393 7379174 6025856 6870395 7379176 6025858 7379181 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 71 Read-only memory in C-MOS technology (C-MOS ROM) with a storage capacity of 256 Kbits and a standby current of not more than 0,03 mA , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions ofwhich do not exceed 1 7 x 50 mm, with not more than 54 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HN 61256 HN 613256 MB 83256 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 71 Read-only memory of C-MOS technology (C-MOS ROM) with a storage capacity of one megabit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HN 62301 P MB 83 1000 MB 83 1124 TC 53 1000 P or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 71 Programmable , non-erasable, read-only memories (PROMs) of Schottky TTL technology , with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins or contact areas, and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 27 S 12 5305 6305 ' 76 LS 03 27 S 13 5306 6306 7620 5308 6308 7621 28 L 22 5309 6309 28 LA 22 53 S 240 63 S 240 82 S 114 28 L 2 XMFC 53 S 241 63 S 241 82 S 130 6335 82 S 131 29613 54 S 570 6336 29770 54 S 571 93436 29771 7053 93446 5604 7058 38510 5624 MB 7115 74 S 570 MB 7116 74 S 571 MB 71 17 MB 7118 or  other identification markings relating to devices complying with the abovementioned description 0 No L 167 / 16 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty ( % ) ex 8542 11 71 Programmable non-erasable read-only memories (PROMs) of MOS technology , with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 39x17mm, with notmore.than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 7 C 245 7 C 291 7 C 292 HM 6616 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11:71 Programmable non-erasable read-only memories (PROMs) of bipolar technology with a storage capacity of 16 Kbits and a standby current equal to , or ofmore than , 50 mA and less than , or equal to, 80 mA in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 14 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 27 PS 191 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Programmable non-erasable read-only memories (PROMs) with a storage capacity of 32 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 63 S 3281 AM 27 S 43 MB 7141 MB 7142 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Programmable non-erasable read-only memory (PROM) having a storage capacity of 64 Kbits and an access time ofnotmore than 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 44 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 261 MB 7143 CY 7C 263 MB 7144 CY 7C 264 MB 71 C 44 CY 7C 268 CY 7C 269 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 UV-erasable, programmable, read-only memories (EPROMs) with a storagecapacity of 2 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing: 16 . 6 . 89 Official Journal of the European Communities No L 167/ 17 CN code Description Rate of . autonomous duty % ex 8542 11 71 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : 82140 PP AMI 702 ADC or 4 ex 8542 11 71  other identification markings relating to EPROMs complying with the abovementioned description UV-erasable, programmable , read-only memory (EPROM) equipped with a programmable input /output system, with a storage capacity of 2 K x 8 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 52 mm , with a quartz window on the upper face and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : D 8755 A TMP 8755 AC or 0 ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description UV-erasable programmable read-only memory (EPROM) having a storage capacity of 16 Kbits and an access time of not more than 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with a quartz window on its upper surface , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 245 W CY 7C 291 W or 0 ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description UV-erasable programmable read-only memory (EPROM) having a storage capacity of 64 Kbits and an access time of not more than 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with a quartz window on its upper surface , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 261 W CY7C263 W CY 7C 268 W CY 7C 269 W or  other identification markings relating to devices complying with the abovementioned description Programmable read-only memories, erasable (EPROMs) or non-erasable (PROMs), in the form of a monolithic integrated circuit having a storage capacity of 1 28 Kbits and an access time of not more than 100 ns , contained in a housing whose external dimensions do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas, with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 251 CY 7C 54 0 ex 8542 11 71 or other identification markings relating to devices complying with the abovementioned description 0 No L 167 / 18 Official Journal of the European Communities 16^6 . 89 CN code Description Rate of autonomous duty (% ex 8542 11 71 Programmable read-only memories , erasable (EPROMs) or non-erasable (PROMs), in the form of a monolithic integrated circuit having a storage capacity of296 Kbits and an access time ofnotmore than 100 ns , contained in a housing whose external dimensions do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas, with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including the following combination of figures and letters : . CY 7C 271 or  other identification markings relating to devices complying with the abovementioned description Electrically erasable , programmable, read-only memories (E2PROMs) with a storage capacity of 16 Kbits , in the form of a monolithic circuit , contained in a housing the exterior dimensions of which do not exceed 17 x42 mm, with not more than 32 conhecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 ex 8542 11 71 AM 2817, 24 C 16 , X 2816 , 28 C 16, 28 C 17, 38 C 16 , 52 B 13 or 0 ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 64 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 28 C 64 52 B 33 52 B 33 H MBM 28 C 65 MCM 2864 X 2864 A or 0 ex 8542 11 71  other identification = markings relating to devices complying with the abovementioned description Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 128 Kbits , in the form of a monolithic circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : X 28128 A 0 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28256 28 C 256 48 C 256 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 6 . 89 Official Journal of the European Communities No L 167/ 19 CN code Description Rate of autonomous duty (% ) ex 8542 11 71 Electrically erasable, programmable, read-only memories (E2PROMs) with a storage capacity of 512 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 16 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 48 F 512 or  other identification markings relating to . devices complying with the abovementioned description 0 ex 8542 11 71 Electrically erasable , programmable, read-only memories (E2PROMs) with a storage capacity of 1 Mbit , in the form ofa monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 16 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 48 F 010 or I  an identification markings relating to devices covered by the abovementioned description 0 ex 8542 11 71 Static random-access memory (S-RAM) with a storage capacity of256 bits superimposed bit-for-bit on an electrically erasable, programmable , read-only-memory (E2PROM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing:.  an identification marking consisting of or including one of the following combinations of figures and letters : X 2210 X 2443 X 2444 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Static random-access memory (S-RAM) with a storage capacity of 1 Kbit , superimposed bit-for-bit on an electrically erasable, programmable , read-only memory (E2PROM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: X 2001 X 2201 A X 2212 or  other identification markings relating to devices complying with the abovementioned description 0 - ex 8542 11 71 Static random-access memory (S-RAM) with a storage capacity of 2 Kbits , superimposed bit-for-bit on an electrically erasable, programmable , read-only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of the following combination of figures and letters : X 2002 or  other identification markings relating to devices complying with the abovementioned description 0 No L 167/20 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty % ex 8542 11 71 Static random-access memory (S-RAM) with a storage capacity of 4 Kbits , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letters : X 2004 or 0 ex 8542 11 75  other identification markings relating to devices complying with the abovementioned description 4-bit single-chip microcomputers of C-MOS technology, having driver-functions for liquid crystal displays (LCD), consisting of a read-only memory (ROM) with a capacity of 12 Kbits and a random-access memory (RAM) with a capacity of 160 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 18 mm, with not more than 60 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MBM 58421 or 0 ex 8542 11 75  other identifications marking relating to devices complying with the abovementioned description Single-chip microcomputer of C-MOS technology , consisting of an arithmetical logic unit (ALU) with an organization of four bits , a read-only memory (ROM) with a storage capacity of 2 K x 8 bits , a dual-tone , multi-frequency (DTMF) generator , a random access memory (RAM) with a storage capacity of 1 Kbit, whether or not with another random access memory (RAM) with a storage capacity of 512 bits , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 16x54 mm, with not more than 42 connecting pins and bearing;  an identification marking consisting of or including one of the following combinations of figures and letters : T 6978 TCM 8301 TCM 8302 or 0 ex 8542 1175  other identification markings relating to devices complying with the abovementioned description 4-bit single-chip microcomputers of C-MOS technology , consisting of a read-only memory (ROM) with a capacity of not less than 10 Kbits and not more than 16 Kbits and a random-access memory (RAM) with a capacity of not more than 1 536 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16x39 mm, with not more than 67 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 44750TMP 47 C 200 TMP 47 C 220 TMP 47 C 221 or 0 ex 8542 11 75  other identification markings relating ; to devices complying with the abovementioned description 4-bit single-chip microcomputers of C-MOS technology , consisting of a read-only memory (ROM) with a capacity of 4 K x 8 bits , random-access memories (RAM) with a total capacity of 3 Kbits , a DMTF-generator, in the form of a monolithic integrated circuit contianed in a housing the exterior dimensions of which do not exceed 16x54 mm, with not more than 42 connecting pins and bearing: 16 . 6 . 89 Official Journal of the European Communities No L 167 / 21 CN code Description Rate of autonomous duty (% ) ex 8542 11 75 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : TMP 47 C 452 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 8-bit single-chip microcomputer of C-MOS technology consisting of a random access memory (RAM) with a storage capacity of 2 Kbits , a programmable read-onlymemory (PROM) with a storage capacity of 64 Kbits and a multi-protocol serial communication port , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 63 x 52 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 80 C 152 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 8-bit single-chip microcomputer of C-MOS technology in the form of a monolithic integrated circuit consisting of a read-only memory (ROM) with a capacity of 16 Kbits , a random access memory (RAM) with a capacity of not more than 2 Kbits , an electrically erasable programmable read-only memory (E2PROM) with acapacity of 640 bits , 8-bit two-way converters (ADC/DAC), an analog multiplexer , and programmable amplifiers for analog signal control , contained in a housing the exterior dimensions of which do not exceed 26 x 20 mm, with not more than 100 connecting pins and bearing :  an identification marking either consisting of or including the following combination of letters : DAPC or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 32-bit single-chip microcomputer in C-MOS-technology , in the form of a monolithic integrated circuit consisting of a ROMwith a capacity of 24 Kbits and RAMs with a total capacitiy of 4 Kbits , contained in a housing the exterior dimensions of which are not less than 30 x30 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : MB 8764 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 8 -bit single-chip microcomputer of N-MOS (including H-MOS) technology, having universal peripheral interface functions, consisting of a random access read-write memory (RAM) with a storage capacity of 5 Kbits , a non-erasable , programmable read-only memory (PROM) or a UV-erasable , programmable read-only memory (EPROM) with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connecting pins or 44 contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures: 8042 8742 or  other identification markings relating to devices complying with the abovementioned description 0 f Official Journal of the European CommunitiesNo L 167/22 16. 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 75 16-bit single-chip microcomputer using N-MOS technology (including H-MOS), comprising at least one read-only memory (ROM) with a 510x 13-bit storage capacity or a programmable UV-erasable read-only memory (EPROM) with a 512 x 13-bit storage capacity , a read /write random access (RAM) with a 2 Kbit storage capacity, in a housing containing no more than 28 connecting pins and with dimensions not exceeding 16 x 37 mm, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: PD 7720 PD 77 P 20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 32-bit single-chip microcomputers of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit consisting of 24 registers of 32 bits and a RAMwith a capacity of 2 Kbits, contained in a housing the exterior dimensions ofwhich do not exceed 24 x 24 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HGC 6127 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 8-bit single-chip microcomputer of MOS technology , having universal peripheral interface functions, consisting of a central processing unit , a random access read-write memory (RAM) with a storage capacity of 1 Kbit , UV-erasable, programmable read-only memory (EPROM) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, having a quartz window on the upper face, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : D 8742 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 4-bit single-chip microcomputers consisting of a read-only memory (ROM) with a capacity of not less than 1 8 Kbits and not more than 104 Kbits and a random-access memory (RAM) with a capacity ofnot less than 512 bits and notmore than 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20x60 mm, with not more than 80 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CD 3200-3299 TP 0310-03299 HD 38800 HD 404 189 TP 0450-04599 HD 38820 HD 614 080 TMC 0270-0279 TP 0480-04899 HD 44796 TMG 0500-0599 TP 0500-05999 HD 44800 TMG 0980-0989 T 7767 BS HD 44801 TMC 1500-1599 HD 44820 TMC 1980-1999 HD 44840 TMP 47 G 670 HD 44860 HD 614042 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 6 . 89 Official Journal of the European Communities No L 167/23 CN code Description Rate of autonomous duty (% ) ex 8542 11 75 8-bit single-chip microcomputer , consisting of an electronic , programmable, read-only memory (EPROM) UV-erasable with a capacity of 32 Kbits and a random access memory (RAM) with a capacity of 1 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x53 mm, with a quartz window and not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures: 7742 8751 or  other identification markings relating to devices complying with the abovementioned description o ex 8542 11 75 16-bit single-chip microcomputer, comprising a read-only memory (ROM) with a capacity of 64 Kbits , a random access memory (RAM) with a capacity of2 Kbits , a digital / analog converter with sample/hold , contained in a housing the exterior dimensions ofwhich do not exceed 40 x 40 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 8397 or  other identification markings relating to devices complying with the » abovementioned description 7 ex 8542 11 75 32-bit single-chip microcomputer , consisting of a read-only memory (ROM) having a storage capacity of 16 Kbits , random-access memories (RAM) having a total storage capacity of 32 Kbits a floating decimal point arithmetical unit with a capacity of 32 bits in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 30 x 53 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : DSP 32 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 8-bit microprocessor of C-MOS technology, consisting of a central processing unit (CPU), a memory controller , a two-channel DMA controller , two-channel programmable 16-bit counter / timer* a wait-state generator, a two-channel asynchronous serial communication interface (ASCI) and a bus controller , in the form ofa monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62 x 26 mm, with not more than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: Z 64180 HD 64 A 180 HD 64 B 180 or  other identification markings relating to devices complying with the abovementioned description 0 ex 854211 75 16-bit microprocessor ofC-MOS technology , consisting of a central processing unit (CPU) and an 8-bit or 16-bit external data bus, contained in a housing the exterior dimensions of which do not exceed 54 x 30 mm, with not more than 68 connecting pins and bearing: No L 167 /24 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 854211 75 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters: Z 70108 80 C 188 Z 70116 or  other identification markings relating to devices complying with the abovementioned description 0 ex 854211 75 1 6-bit microprocessor of C-MOS technology , consisting of a central processing unit (CPU) , a memory controller , a 2 Kbit cache memory, three programmable 16-bit counter / timers , a full duplex universal asynchronous receiver /transmitter (UART) and four DMA channels , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 26 x 26 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : Z 280 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 32-bit microprocessor of C-MOS technology, with a 16-bit external data bus and a 24-bit external address bus , with a virtual storage address capacity of 64 terabytes, in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 31x31 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 80386 SX or  other identification marking relating to devices complying with the abovementioned description 0 ex 8542 11 75 32-bit microprocessor of C-MOS technology, with an external data bus of 32 bits and an external address bus of 32 bits , in the formof a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 46 x 46 mm, with not more than 208 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 80386 MC 68020 NS 32532 CYC 601 MC 68030 NS 32 C 032 L 64801 MC 68032 R 2000/ 16 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 8-bit microprocessor ofN-MOS ( including H-MOS) technology, for the encoding/decoding of data in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 53 x 15 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Z 8068 8294 Z 9518 or  other identification markings relating to devices complying with the abovementioned description 0 No L 167/2516 . 6 . 89 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 8542 11 75 ex 8542 11 75 ex 8542 11 75 ex 8542 11 75 ex 8542 11 75 8-bit microprocessor of N-MOS (including H-MOS) technology with 16-bit internal architecture , in the form of a monolithic integrated circuit consisting of a central processing unit (CPU), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16-bit timers, programmable memory and peripheral chip select , a programmable wait state generator and a local bus controller , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 80188 or  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor in N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit, consisting of a central processing unit (CPU), a timing generator, two independent DMA channels, a programmable interrupt controller , three programmable 16-bit timers, programmable memory and external chip selection logic , a programmable wait state generator with bus control unit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 80186 or  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor of N-MOS technology (including H-MOS) consisting of a central processing unit (CPU), a memory management and protection unit (MMU) and a real address and virtual address operating mode system (OSO), in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions -do not exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 80286 or  other identification markings relating to devices complying with the abovementioned description 32-bit microprocessor of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 38 x38 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NCR 32000 NS 32032 NS 32332 CPU 0404 1871 or  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor of bipolar technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 25 x 82 mm, with not more than 68 connecting pins or contact areas and bearing: 7 0 10 0 No L 167 / 26 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 75 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters: AM 29116 SBP 9989 or 0 ex 8542 11 75  other identification markings relating to devices complying with the abovementioned description Central processing unit of N-MOS (including H-MOS) technology (N-MOS CPU), consisting of one 16 x 16-bit service memory , one 16 x 20-bit service memory, one 32 x 32-bit service memory, one 8 x 8-bit service memory , one 16-bit register , two 20-bit registers , one 8-bit register , one 12-bit register , one 5-bit counter and timing network, in the form of amonolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25x 25 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : LSI-604041855 or 0 ex 8542 11 75  other identification markings relating to devices complying with the abovementioned description Numeric processor extension unit of N-MOS (including H-MOS) technology (N-MOS NPX) containing not more than 14 registers , in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x53 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 80287 8087 NS 32081 TX 32081 W or 0 ex 8542 11 75  other identification markings relating to devices complying with the abovementioned description Floating-point arithmetic co-processor of MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 46 x 53 mm, with not more than 208 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 80387 NCR 32020 74 APC 8847 MC 68881 NS 32381 WTL 3167 MC 68882 R 2010/16 or 0 ex 854211 75  other identification markings relating to devices complying with the abovementioned description Text co-processor, in the form of a monolithie integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins , and bearing:  an identification marking consisting of or including the following combination of figures and letters: C 82730 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 6 . 89 Official journal of the European Communities No L 167 /27 CN code Description Rate of autonomous duty (% ) cx 8542 1 1 75 16-bit communications processor of N-MOS ( including H-MOS) technology, consisting of a random access memory (RAM) with a storage capacity of 22 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 60 mm, with not more than 48 connecting pins of contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: TMS 38010 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Arithmetic-logic unit of N-MOS ( including H-MOS) technology , consisting of one 32-bit register , one 24-bit register , one 4-bit register , 12 1-bit registers , two 16 x 24-bit service memories , one logic network performing arithmetic and logic operations , decodifying logic, and error detection and management logic , one 8-bit counter and a timing network , in the form of a monolithic integrated circuity contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing:  the identification marking: ALU 0486 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Arithmetic-logic unit (ALU) of C-MOS technology , with a capacity of 32-bits , for image processors in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 50 x 50 mm , with not more than 145 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : XL 8237 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Logic circuit of N-MOS ( including H-MOS) technology (N-MOS LC) serving as a clock generator for central processing unit , main memory and input/output interfaces , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : H 108982 (MCC) or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Clock generator and controller for microprocessors ofC-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 24 x 9 mm , with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 84 , 82 C 284 or other identification markings relating to devices complying with the abovementioned description 0 No L 167 / 28 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 0 ex 8542 11 91 0 ex 8542 11 91 Clock generator for a graphics controller in the form of a monolithic integrated circuit of C-MOS technology contained in a housing the exterior dimensions of which do not exceed 20x7 mm with 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figure and letters : PCLK 1 or  other identification markings , relating to devices complying with the abovementioned description Logic circuit of bipolar technology , with not more than six logic functions, a supply voltage of not less than 1 1 V and not more than 1 8 V, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 8 x 23 mm* with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : FZH 101 A FZH 111 A FZH 191 FZH 201 FZJ 121 FZK 101 or  other identification markings relating to devices complying with the abovementioned description Logic control circuits ofN-MOS (including H-MOS) technology , consisting ofone 7-bit register , three timers, one multiplexer , sequential and combining networks intended to perform control operations , decodifying logic , error detection and management logic and a timing network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing:  the identification marking: MIC 0482 or  other identification markings relating to devices complying with the abovementioned description Semi-custom logic array (gate array) ofC-MOS technology , with metal gates , with an operating voltage of 12 volts , with not less than 637 two-input functions , having within the array a digital code produced by an electron beam , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29x11 mm, with Jiot more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : FB 215 or  other identification markings relating to devices complying with the abovementioned description Field programmable array logics (PALs) of C-MOS technology , with a programmable AND array , fixed OR array , not more than 32 inputs and not more than 12 outputs , whether or not with registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 39 mm, with not more than 28 connecting pins and bearing: 0 ex 8542 11 91 7 ex 8542 11 91 16 . 6 . 89 Official Journal of the European Communities No L 167/ 29 Rate of autonomous dutyCN code Description (% ) ex 8542 11 91  an identification marking consisting of or including one of the following combinations of figures and letters :(cont 'd) 16 P 8 16 RP 4 C 16 L 8 C 16 R 4 C 16 R 6 C 16 R 8 C 20 G 10 C 22 V 10 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Programmable , non-erasable , logic circuits (field programmable logic array) of TTL Schottky technology , with not more than 48 AND functions , not more than eight OR functions , and not more than 16 inputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82 S 100 82 S 101 93458 93459 FP 54 AS 839 FP 54 AS 840 SN 54 LS 333 SN 54 LS 334 SN 54 LS 335 SN 54 LS 336 FP 74 AS 839 FP 74 AS 840 SN 74 LS 333 SN 74 LS 334 SN 74 LS 335 SN 74 LS 336 or 5 ex 8582 11 91  other identification markings relating to devices complying with the abovementioned description Logic call array (LCA) with not more than 1 200 gates, programmable , electrically erasable, ofC-MOS technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 62x31 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : XC 2064 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Non-erasable , programmable logic device of C-MOS technology , with not less than 1 800 logic gates , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x28 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : EP 1800 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Non-erasable user-programmable logic sequencer of bipolar technology , having not more than 48 AND functions , a 6-bit state register , an 8-bit output register , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing: No L 167/30 Official Journal of the European Communities 16 . 6 . 89 Rate of autonomous duty CN code Description (% ) ex 8542 11 91 (cont 'd)  an identification marking consisting of or including the following combination of figures and letters : 82 S 105 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description UV-erasable programmable logic device (EPLD ) of C-MOS technology containing not less than 600 logic gates , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 29 x 124 mm, with a quartz window on the upper surface , with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : EP 600 CY 7C 330 16 L 8-W CY 7C 331 16 R 4-W CY 7C 332 16 R 6-W 16 R 8-W 22 V 10-W or  other identification markings relating to devices complying with the abovementioned description Error detection and correction circuit of N-MOS (including H-MOS) technology capable of detecting and correcting single bit errors and detecting all double bit errors , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 0 ex 8542 11 91 8206 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Burst error processor (BEP ) of N-MOS ( including H-MOS) technology for detecting and correcting multiple errors derived from a line of magnetic disks , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 54 mm , with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Z 8065 AM 9520 AM 9521 0 ex 854211 91 or  any other identification markings relating to devices complying with the abovementioned description Error correction and detection unit (ECDU) of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 62 mm, with not more than 48 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 2960 74 F 630 74 F 631 74 LS 630 74 LS 631 DP 8400 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 6 . 89 Official Journal of the European Communities No L 167/31 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 CPU controller , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82 C 201 82230 82 C 221 FE 2000 82231 FE 2010 FE 3000 FE 3010 L 1 A 0392 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Control and interface circuit for 16-bit peripherals, ofC-MOS technology , in the form of amonolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 30 x 30 mm, with not more than 132 connecting pins or contact areas and bearing::  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 82 303 82 304 82 306 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Hard-disk controller ofMOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31 x 53 mm, with notmore than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 1454-001 HDC9224 PD 7261 PD 7262 WD 1010 WD 2010 WD 42 C 22 WD 5010 WD 5011 or  other identification markings relating to devices complying with the abovementioned description Floppy-disk controller ofC-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x62 mm, with not more than 48 connecting pins and bearing:  an identification marking consisting of or including one of the followingcombinations of letters and figures : FE 2100 G 70360-33 L 1 A 0519 MB 89311 WD 16 C 92 WD 37 C 65 0 ex 8542 11 91 or other identification markings relating to devices complying with the abovementioned description 0 No L 167/32 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 ex 8542 11 91 ex 8542 11 91 ex 854211 91 ex 8542 11 91 ex 854211 91 4-channel read/write monolithic integrated circuit of bipolar technology for controlling magnetic heads in hard-disk units, contained in a housing whose exterior dimensions do not exceed 12 x 19 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : . SSI 510 or  other identification markings relating to devices complying with the abovementioned description Bus controller of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations offigures or figures and letters:. 82 C 301 82 C 88 82 C 211 82 C 288 82 308 82 309 or  other identification markings relating to devices complying with the abovementioned description Buffer manager and controller of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 36 x 36 mm, with not more than 144 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: WD 11C 00-22 WD 83 C 580 WD 83 C 583 WD 12 C 00-22 82 C 325 or  other identification markings relating to devices complying with the abovementioned description Buffer manager and controller of N-MOS ( including H-MOS) technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 54 x 17 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : WD 1015 or  other identification markings relating to devices complying with the abovementioned description Cache memory manager and controller of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing whose external dimensions do not exceed 38 x 38 mm, with not more than 132 connecting pins or contact areas and bearing: : an identification marking consisting of or including the following combination of figures : 82385 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology for the control of S /RAMs, capable of multiplexing addresses and generating pulses , and for the sequential control of data for the peripheral magnetic unit / rigid disk interface, and memory control , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins or contact areas and bearing: 0 0 0 0 0 16 . 6 . 89 Official Journal of the European Communities No L 167/ 33 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 (cont'd)  an identification marking consisting of or including the following combination of letters and figures: OMTI 5055 (QMTI 20513) or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit for static memory control (S-RAM), ofMOS technology , with address multiplexing and pulse generation facility, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 54 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AIC 300 OMTI 506 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Dynamic random access memory controller ofMOS technology (MOS D-RAM controller) capable of multiplexing addresses and generating timing , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 62 mm, with not more than 48 connecting pins or 52 contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 08 THCT 4502 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit of bipolar technology for the control of dynamic random-access memories (D-RAMs), capable ofmultiplexing addresses and generating timing, in the form of amonolithic integrated circuit, contained in a housing the exterior dimensions ofwhich do not exceed 26 x 67 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8408 DP 8428 DP 8409 DP 8429 MB 1422 SN 74 S 409 or  other identification markings relating to devices complying with the - abovementioned description 0 ex 8542 11 91 Memory control circuit of C-MOS technology , in the form of a monolithic integrated digital circuit , contained in a housing the dimensions of which do not exceed 36 x 36 mm, with not more than 144 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : 82 C 302 82 C 202 82 C 212 82 C 222 82 C 322 or  other identification markings relating to devices complying with the abovementioned description 0 No L 167/34 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 Memory management unit of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the dimension of which do not exceed 36 x 36 mm, with not more than 132 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 68851 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Memory management unit of N-MOS ( including H-MOS) technology (N-MOS MMU) with a maximum addressing capacity of4 Gbytes , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36x82 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 68451 TX 32082 W NS 32082 NS 32382 0404 1872 or 0 ex 8542 11 91  other identification markings relating devices complying with the abovementioned description Input-output circuit ofN-MOS ( including H-MOS) technology for data control equipped with a timing control with a static random-access memory (S-RAM) with a capacity of 128 x 8 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 6532 CO 10750 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Sequence control circuit of N-MOS (including H-MOS) technology, consisting of one 32-bit register , three 16-bit registers , one 16 x 16-bit service memory , one 7 x 17-bit last-in-first-out (LIFO) memory, one adder circuit , decodifying logic, priority logic , error detection and management logic, one 16-bit multiplexer , one 8-bit counter and a timing network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing:  the identification marking: CSS 0484 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Sequential data control circuit ofMOS technology for interface between a hard-disk memory unit and the memory control unit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 X 54 mm, with not more than 68 connecting pins and bearing:  an identi fication marking consisting of or including one of the following combinations of figures and letters : AIC 100AIC 010 OMTI 505 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 6 . 89 Official Journal of the European Communities No L 167/35 CN code Description Rate of autonomous duty ( % ) ex 8542 11 91 Sequence control circuit for image processors of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 50 x 50 mm, with not more than 145 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : XL 8236 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Status and shift control unit of bipolar technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 57 mm with not more than 42 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2904 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Circuit of advanced low-power Schottky (ALPS) technology for the asynchronous control of signal lines (bus) and the conversion of a local bus into a multiplexed bus (BAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37 x 13 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 68452 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Contention resolving a local area network (LAN) controller , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 63 x 63 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or includingoneof the following combinations of figures or figures and letters : 82590 82592 8001 8003 82586 82588 AM 7990 COM 9026 DP 8390 MCM 68590 WD 2840 WD 80 C 24 WD 83 C 503 WD 83 C 510 WD 83 C 603 WD 83 C 690 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Control circuit for data block transfer between dynamic memory and peripherals (DMA transfer controller or 'DTC'), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63x35 mm, with not more than 133 connecting pins and bearing:  an identification marking consisting ofor including one of the following combinations of figures or figures and letters : Z 8516 Z 9516 82 C 223 82307 HD 68450 WE 32104 or other identification markings relating to devices complying with the abovementioned description 0 No L 167/36 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 Control circuit for the universal asynchronous transmission and the separation ofdata and interface for peripherals , of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions ofwhich do not exceed 27 x 27 mm, with notmore than 80 connecting pins or contact areas and bearing:  an identification marking consistingrof or including the following combination of figures or figures and letters : 82 C 607 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Serial communication controllers of MOS technology , with two independent duplex channels with a capacity of 1,6 Mbits / sec or more but not exceeding 4 Mbits / sec, in the form of a monolithic integrated ci rcuit , contained in a housing the exterior dimensions ofwhich do not exceed 62 x 21 mm, with not more than 52 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Z 80 C 30 PD 72001 Z 85 C 30 SNC 68562 Z 85 C 35 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit , of N-MOS (including H-MOS) technology, for data / address flows from the CPU, inputs /outputs and the main memory , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 36 x 36 mm, with not more than 132 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : CIM 1456 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Data-synchronizer for tape-reading units of bipolar technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 39 x 15 mm with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : VT 210 or  other identification markings relating to the abovementioned description 0 ex 8542 11 91 Display controller and character generator (DCCG), of C-MOS technology, for liquid-crystal dot-matrix display system in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 24 x 26 mm, with not more than 80 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HD 61830 LH 5821 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 6 . 89 Official Journal of the European Communities No L 167/37 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 Interpolation pulse generator, ofC-MOS technology , for controlling geometrical functions , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3701 - or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Graphics controller of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PEGA 82 C 431 82 C 435 82 C 441 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Graphic display controller (GDC) of N-MOS technology (including H-MOS), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 52 x 18 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including the following combinations of figures and letters : Z 7220 A 82720 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Video controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x52 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 38301 -A L 1A 2099 PVC-2 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Cathode-ray tube video controller of MOS-technology, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions ofwhich do not exceed 17 x 60 mm, with notmore than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: CRT 9007 or  other identification markings relating to devices complying with the abovementioned description 0 No L 167 / 38 Official Journal of the European Communities 16 . 6 . 89 Rate of autonomous dutyCN code Description % ex 8542 11 91 Monochrome display controller (MDC) of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing:.  an identification marking consisting of or including the following combination of figures and letters : 01-01.00 551 A or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Cathode-ray tube controller (CRTC) of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 62 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : V 6363 MB 89321 MB 8932282 C 434 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Cathode-ray tube controller (CRTC) of N-MOS (including H-MOS) technology for the control of more than 80 signs per line , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 62 x 25 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 8052 or other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 91 Cathode-ray tube controller (CRTC) of bipolar technology, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 15 x 55 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SCB 2675 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit for cathode-ray tubes or liquid-crystal displays (CRT and LCD controller) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins or contact areas , and bearing:  an identification marking consisting of or including the following combination of figures and letters : V 6355-DJ or other identification markings relating to devices complying with the abovementioned description 0 16 . 6 . 89 Official Journal of the European Communities No L 167/39 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 Driver circuit for liquid crystal displays (LCD-driver ) of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 14 x 14 mm, comprising not more than 64 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : LC 7582 or 0 ex 8542 11 91  other identification codes relating to devices which comply with this description Programmable advanced video display controller (AVDC) ofN-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit, contained in a housing whose external dimensions do not exceed 15 x 55 mm , with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SCN 2674 or other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 91 Video gate arrays programmed to control graphics and memory, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 35 x 35 mm, with not more than 144 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combination of figures and letters : PVGA 82 C 452 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Colour selection controller of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 19x52 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 433 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Monolithic integrated circuit with at least 16 analog switching elements , of C-MOS technology , for controlling signals in the range of 20 to 20 000 Hz, capable of dealing with signals up to 3 V with a distortion of not more than 0,05 % over the whole frequency range at a voltage of 1 V, contained in a housing the exterior dimensions ofwhich do not exceed 16x40 mm, with notmore than 42 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 9164 N TC 9177 P TC 9184 P or:  other identification markings relating to devices complying with the abovementioned description 0 No L 167/40 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 Analog-digital monolithic circuit , capable of controlling brushless motors and keeping their speed constant, contained in a housing the exterior dimensions of which do not exceed 9 x 25 mm, with not more than. 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MGA 3015 A SSI 590 UC 1633 UC 1634 UC 3633 UC 3634 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Analog-digital monolithic integrated circuit of bipolar technology, for damping the oscillations of stepping motors during the positioning phase , contained in a housing the exterior dimensions ofwhich do not exceed 18 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of letters : STEDA or .  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Controller for servo-devices of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 1 7 x 54 mm, with notmore than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : KM 3702 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Four-channel control circuit of C-MOS technology, for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 22 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN5813 or  other identification markings relating to devices complying with - the abovementioned description 0 ex 8542 11 91 Eight-channel control circuit of C-MOS technology , for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : l UCN 5801or  other identification markings relating to devices complying with the abovementioned description 0 16 . 6 . 89 Official Journal of the European Communities No L 167/41 CN code Description Rate of autonomous' duty (% ) ex 8542 11 91 Control circuit ofTTL technology for the firing ofmagnetic print hammers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 801379-002 810751-001 0 ex 8542 11 91 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description 8-bit (octal ) dynamic memory bipolar driver , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 2965 AM 2966 or  other identification markings relating to - devices complying with . the abovementioned description Timing control unit (TCU) with two-phase cycle for central processing unit (CPU) and memory management unit (MMU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NS 32201 NS 32 C 201 or  other identification ' markings relating to devices complying with the abovementioned description Interrupt control unit (ICU) with programmable priority of interrupts of N-MOS (including H-MOS) technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x53 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 ex 8542 11 91 NS 32202 8259 A 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Driver circuit for writer signals for magnetic tape storage units , of bipolar technology in the form of a monolithic integrated circuit obtained in a housing the exterior dimensions of which do not exceed 29 x 11 mm with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination if figures and letters : VT 211 or  other identification markings relating to devices complying with the abovementioned description Control circuit for bus interface ofMOS technology functioning as an adaptor between the central unit and the external control units , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 63 x 26 mm, with not more than 68 connecting pins on contact areas and bearing: 0 ex 8542 11 91 No L 167 /42 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ex 8542 11 91 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters:: WD 33 C 92 WD 33 C 93 NCR 5380 NCR 5381 NCR 53 C 80 NCR 53 C 90 or  other identification markings relating to devices complying with the abovementioned description Interface and control circuit for Manchester-coded data , of Schottky technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 14 mm, with not more than 20 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 0 ex 8542 11 91 TMS 38052 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Bus interface circuit with a programmable data transfer rate, of N-MOS (including H-MOS) technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 27 x 27 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38030 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Parallel communications interface ofC-MGS technology , in the form ofa monolithic integrated circuit , contained in a housing the exteriordimensions ofwhich do not exceed 64 x 64 mm, with notmore than 44 connecting pins or contact areas , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PPC-1 82 C 55 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Serial and parallel interface bus circuit for communication between the central processing unit and a peripheral , ofC-MOS technology , in the form ofa monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 26 x 26 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 1820-5022 or  other identification markings relating to devices complying with the abovementioned description Subscriber line interface circuit (SLIC) with a high voltage rating of riot less than 200 V, with direct internal relay drive , in the form of a monolothic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x39 mm, with not more than 28 connecting pins and bearing: 0 ex 8542 11 91 16 . 6 . 89 Official Journal of the European Communities No L 167 /43 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : HC 5504 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Enhanced programmable communications interface (EPGI), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 2661 68661 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Interface circuit for the synchronization ofdata flow from a hard-disk drive , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 35 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: DP 8462 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Analog-digital monolithic integrated circuit of bipolar technology for interface signals between the peripheral hard-disk, memory unit and the central unit, contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 581 C or  other identification markings relating to devices complying with the abovementioned description o ex 8542 11 91 Interface circuit of C-MOS technology for signals between peripheral hard-disk memory units and central units , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 53 mm, with not more than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: OMTI 5080 (OMTI 20508 ) OMTI 5090 (OMTI 20509 ) WD 11 C00 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Encoder / decoder serial interface circuit for hard-disk drives , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 37 mm, with not more than 28 connecting pins or contact areas and bearing: No L 167/44 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 250 AIC 270 DP 8463 B OMTI 5027 (OMTI 20527) OMTI 5070 (OMTI 20507) or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Serial interface , capable of implementing the data stream encoding, decoding and associated control functions for a local area network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8002 8023 82501 82 C 501 AM 7991 COM 9032 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Station digital interface circuit for parallel-to-serial or serial-to-parallel conversion of digital signals in telephone sets , of C-MOS technology (C-MOS STID), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 28 connecting pins, and bearing:  an identification marking consisting of or including the following combination of figures and letters : WCC 295 G or  other- identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit in C-MOS technology , for the control of communication lines comprising a numerical bus, two independent receivers and a transmitter consisting of a first-in first-out (FIFO) memory, in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 20 x 52 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : HS 3282 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface for graphic controllers , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of letters : PBI or  other identification markings relating to devices complying with the abovementioned description 0 16 . 6 . 89 Official Journal of the European Communities No L 167/45 CN code Description Rate of autonomous duty ..(% ) ex 8542 11 91 Bus interface circuit of bipolar technology with 8-, 9- or 10-bit registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 34 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29821 AM 29822 AM 29823 AM 29824 AM 29825 AM 29826 AM 29843 AM 29844 AM 29845 or  other identification markings relating to - devices complying with the abovementioned description 0 ex 8542 11 91 Multiple bus interface circuit (multiple bus buffer) of low-power Schottky technolgy for interfacing the error correction and detection unit system data bus and dynamic random-access memory (D-RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 33 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2961 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit of AS or ALPS technology , for the management of address signals, in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 26x26 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 203 82 A 204 82 A 303 82 A 304 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit of AS or ALPS technology, for the management of data flow in the signal lines of the CPU, in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 26 x 26 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 205 82 A 305 82 A 436 82 A 442 or other identification markings relating to devices complying with the abovementioned description 0 No L 167/46 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 Bus interface circuit ofC-MOS technology, for the management of address signals , comprising a circuit with 4 x 2-input AND gates, two buffer circuits , two latch circuits , four independent transceivers, a 256 x 4-bit PROM, in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 31x31 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit C-MOS technology , for the management of 1 / 0 data flow in signal lines , with four independent transceivers , a circuit with 4 x 2-input NAND gates , a circuit with 4 x 2-input AND gates, a separator circuit , a flip-flop circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31 x 31 mm, with notmore than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3030 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Computing unit without an internal programme sequencer for the multiplication or processing of fixed and floating point numbers, of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 42 x 42 mm, with notmore than 144 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 3210 ADSP 3220 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 8 x 8-bit multiplier accumulator (MAC) of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 62 X 16 mm, with not more than 48 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : ADSP- 1 008 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Floppy-disk data separator (FDDS), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions ofwhich do not exceed 27 x 8 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : FDC9216 FDC 9216-B FDC 9229 T FDC 9229 BT WD 9216-00 WD 92 C 32 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 6 . 89 No L 167/47Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 854211 99 Hard-disk data separator (HDDS), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions ofwhich do not exceed 16 x 37 mm, with notmore than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8460-2 DP 8460-3 DP 8460-4 DP 8465 HDC 9226 WD 10 C 20 WD 10 C 21 0 ex 8542 11 99 or  other identification markings relating to devices complying with the abovementioned description Six- or eight-channel read /write signal generator for hard-disk drives, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SSI 117 SSI 501 or  other identification markings relating to devices complying with the abovementioned description Receiver/ transmitter of Schottky technology , for Manchester-coded data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do riot exceed 10 x 28 mm, with not more than 22 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: 0 ex 8542 11 99 TMS 38051 0 or  other identification markings relating to devices complying with the abovementioned description Dual universal asynchronous receiver / transmitter (DUART) of MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connecting pins and bearing :  an identification marking consisting of or including the following combination of figure: ex 8542 11 99 2681 0 ex 8542 11 99 or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated circuit in N-MOS technology (including H-MOS) for the display of graphic symbols on a cathode-ray tube operating in stroke mode , contained in a housing the exterior diriiensions of which do not exceed 28x61 mm, with not more than 68 connecting pins and bearing:  an identificationmarking consisting of or including one of the following combinations of figures or figures and letters : 96 114 898 96 114 899 96 149 135 FCD 28 042 277 or  other identification markings relating to devices complying with the abovementioned description 0 No L 167 /48 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 Sequential control and generating circuit ofC-MOS technology for the memory display , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 52 mm, with not more than 44 connecting pins or contact greas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 432 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Demodulator for phase-shifted signals , of bipolar technology , with a clock signal generator and a circuit for parallel to serial conversion, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 15 x 28 mm, with notmore than30 connecting pins and bearing : .  an identification marking consisting of or including the following combination of figures and letters : TA 8862 or  an identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Demodulator / tone-decoder of bipolar technology for frequency decoding , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with .not more than 14 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : XR 2211 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Encoder/decoder circuit ofC-MOS technology , usingManchester code (MED) for the transmission of data in continuous flux with a repeater mode , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x33 mm, with not more than 20 connecting pins and bearing: I  an identification marking consisting of or including the following combination of figures andletters : . HD 6409 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Encoder/decoder of N-MOS (including H-MOS) technology, for the conversion of data into serial or parallel signals , consisting of an arithmetic logic unit (ALU) and a read-only memory (ROM) with a storage capacity of 128 Kbits , in the form of a monolithic integrated circuit , contained in ahousing the exterior dimensions of which do not exceed 15 x 60 mm , with not more than 48 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : - TMSs38020 TMS 38021 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Data synchronizer and encoder / decoder of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 28 connecting pins or contact areas and bearing: 16 . 6 . 89 Official Journal of the European Communities No L 167/49 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 (cont'd) an identification marking insisting of or including the following combination of figures or letters : SSI 532 or 0 ex 8542 11 99  other identification markings relating to devices complying with the abovementioned description Pulse code modulation (PCM) codec ofN-MOS (including H-MOS) technology, consisting of a sample and hold circuit digital-to-analogue converter , comparator , successive approximation register and logic function to interface to a full duplex PCM link , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 1 1 x 29 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 2911 A-l or 7 ex 8542 11 99  other identification markings relating to devices complying with the abovementioned description Subscriber line audio-processing circuit (SLAC) with two digital signal processors , an analog-to ­ digital converter and a digital-to-analog converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17x39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or 7 ex 8542 11 99  other identification markings relating to devices complying with the abovementioned description Analog-to-digital signal converter , containing amplifiers , D /A and A/D converters with a supply voltage of 12 V ± 10% and a digital serial interface with asynchronous receiver / transmitter, in the form ofa monolithic integrated circuit , contained in a housing the external dimensions ofwhich do not exceed 18 x 18 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: AD 75002 or 0 ex 8542 11 99  other identification markings relating to devices complying with the abovementioned description Quadruple digital-to-analog converter , of C-MOS technology, with a capacity of 8 bits per channel , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MP 7628 or 0  other identification markings relating to devices complying with the abovementioned description 16-bit digital-to-analog converter , of bipolar technology^ with 16 parallel inputs, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connecting pins or contact areas and bearing: ex 8542 11 99 No L 167 / 5G Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters: DAC 700 DAC 701 DAC 702 DAC 703 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Analog-to-digital converter for the calculation of the average value of variable wave-forms, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 18x10 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: AD 536 A or  other identification markings relating to devices complying with the abovementioned: description 0 ex 8542 11 99 8-bit analog-to-digital parallel converter , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 39 mm, with not more than 28 connecting pins or contact areas , and bearing:  an identification marking consisting of or including the following combinations of figures and letters : l MP 7683MP 7684 or  other identification markings relating to devices complying with the abovementioned description 0 ex 854211 99 12-bit analog-to-digital converter , incorporating a voltage reference and clock, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 15 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 574 A \ or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 12-bit ,analog-to-digital converter , of C-MOS technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connecting pins or contact areas, and bearing:  an identification marking consisting of or including the following combinations of figures and letters : l CS 5012CSZ 5112 or  other identification markings relating to devices circuits complying with the abovementioned description 0 ex 8542 11 99 14- or 16-bit analog-to-digital converter of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 54 mm, with not more than 44 connecting pins or contact areas , and bearing:  an identification marking consisting of or including one the following combinations of figures and letters : CS 5014 CSZ 5114 CSZ 5116 CS 5016 CSZ 5116 CS 5501 CSZ 5326 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 6 , 89 No L 167/ 51Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 8542 11 99 7-channel analog-to-digital converter with a capacity of 15 bits per channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm, with not more than 44 Connecting pins or contact areas , and bearing:  an identification marking consisting of or including the following combination of figures and letters: MAX 133 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Pulse code modulation (PCM) transmit /receive filter of N-MOS ( including H-MOS) technology, consisting of two filters of a PCM line or trunk termination , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : D 2912 A or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 99 Clock/calendar circuit of C-MOS technology , incorporating a quartz crystal oscillator , independent timer recorders and a timer , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: MM 581 74 A MM 58167 58274 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Clock circuit of C-MOS technology , with audio and hour-count output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : SVM 5530 7910 or  other identification markings relating to devices complying with the abovementioned description , for use in the manufacture of goods falling within Chapter 91 (a ) 0 ex 854211 99 Clock/calendar circuit of C-MOS technology incorporating a programmable generator for periodic interruptions and square waves , and a static random-access memory with a storage capacity of 400 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x33 mm, with not more than 44 connecting pins or contact areas and bearing: I  an identification marking consisting ofor including one of the following combination of figures andletters : MC 146 818 DS 1287 or  other identification markings relating to devices = complying with the abovementioned description 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 167 /52 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 Clock circuit of C-MOS technology consisting of a 64-bit clock counter, a 64-bit state register , an oscillator and a control logic circuit for the reading and writing cycles , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 59 x 16 mm, with not more than 48 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TOD 0815 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Function generator of bipolar technology for the generation of variable wave-forms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x 21 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : l XR 2206XR 8038 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Digital signal synthesizer ofC-MOS technologywith one frequency generator producing one signal and able to output one sound , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : UMC 3511 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Programmable digital signal synthesizer of C-MOS technology with 13 frequency generators each producing up to five sounds and an output capacity of up to 65 sounds , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions ofwhich do not exceed 15 x 50 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : DPS 6401 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Signal synthesizer ofN-MOS ( including H-MOS) technology with a frequency generator , a memory of 15 instrumental tones , a digital-to-analog converter and a quartz oscillator in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : YM 2413 or  other identification markings relating to devices complying with the abovementioned description r 0 ex 8542 11 99 Phoneme speech synthesizer of C-MOS technology, with a supply current of less than 10 mA , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing: 16 . 6 . 89 Official Journal of the European Communities No L 167/53 CN code Description Rate of autonomous duty ( % ) ex 8542 11 99 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : CD 54121 N2L CM 54104 SC 01 CD 54122 N2L CM 54145 N2L . SSI 263 CD 54123 N2L CM 54146 N2L CD 54147 N2L CM 54166 N2L \ \  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Six-channel monolithic integrated circuit (read/write data processor circuit ) for the amplification and conversion of read signals and conversion of write signals for hard-disk drives , contained in a housing the exterior dimensions ofwhich do not exceed 19 x 38 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of letters and figures : SSI 540 SSI 541 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Programmable amplifier , of bipolar technology for signals on a digital communications bus , in the form of monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 21 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: HS 3182 or  other identification markings relating to devices complying with the abovementioned description 0 ex 854211 99 Repeater circuit , of bipolar technology for the regeneration of pulse-code-modulated signals , in the formof a monolithic integrated circuit , contained in a housing theexterior dimensions ofwhich do not exceed 10x21 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: XR C 240 or  other identification markings relating to devices .complying with the abovementioned description 0 ex 8542 11 99 Circuit for the recording and reproduction of speech , working at a programmable speed of not less than 8 Kbits / sec, with an amplifier and a 10 bit D /A converter , in the form of a monolithic integrated circuit of C-MOS technology , contained in a housing the exterior dimensions of which do not exceed 18 x 18 mm, with not more than 60 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TS 6668 or l  other identification markings relating to devices complying with the abovementioneddescription 0 ex 8542 1 1 99 Smoke detector operating in a temperature range between at least - 20 to + 50 °C , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 23 x 9 mm, with not more than 18 connecting pins arid bearing: No L 167 /54 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 854211 99 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : CS 235 V 24216 or »  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 20 Amplifier , in the form of a monolithic integrated analog circuit , the exterior dimensions of which do not exceed 3 x 3 mm for use in the manufacture of products falling within code 9021 40 00 ( a) 0 ex 8542 19 20 FM receiver / amplifier of bipolar technology , in the form of an unmounted analog monolithic integrated circuit , having dimensions which do not exceed 4x6 mm For the manufacture of products falling within heading 9021 40 00 (a ) 0 ex 8542 19 30 Amplifier , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 2x4x4 mm, with not more than 10 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and ietters : C 05 V 35 or  other identification markings relating to devices complying with the abovementioned description for the manufacture of products falling within code 9021 40 00 (a) 0 ex 8542 19 30 Amplifier with an input current of not more than 80 nA, in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm or the diameter of which does not exceed 10 mm, with not more than 8 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : OPA 37, OPA 111 , OPA 121 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 Electronically adjustable differential amplifiers for at least the full range of signals from 0 to not less than 400 MHz, in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 11x11 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 0078-10 or ¢  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 Amplifiers for the range of frequencies from 10 Hz to 30 Hz with a gain of not less than 85 dB in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 13 x 8 mm, with not more than 8 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: M 5218 or  other identification markings relating to devices complying ; with the abovementioned description 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 16 . 6 . 89 Official Journal of the European Communities No L 167/ 55 CN code Description Rate of autonomous duty (% ) ex 8542 19 30 Winchester disk drive amplifier for magnetic heads, in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 7mm, with not more than 10 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : A 2480 FC or 0 ex 8542 19 30  other identification markings relating to devices complying with the abovementioned description Amplifier with a programmable gain factor , in the form of a monolithic integrated analog circuit, contained in a housing the exterior dimensions ofwhich do not exceed 30 x 45 mm, with notmore than 32 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 3606 G or 0 ex 8542 19 30  other identification markings relating to devices complying with the abovementioned description Thermocouple amplifier for instrumentation control at temperatures from 0 to 50 °G , incorporating an alarm system, in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 20x8 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 594 AD 595 or 0 ex 8542 19 70  other identification markings relating to devices complying with the abovementioned description Interface and control circuit of C-MOS technology , for the generation of graphic symbols on a cathode-ray tube in the form of a monolithic integrated analog circuit , contained in a housing the external dimensions of which do not exceed 9 x 29 mm , with not more than 28 connecting pins and bearing:  an identification code consisting of or including the following combination of figures and letters : MN 1297 or 0 ex 8542 19 90  other identification relating to devices which comply with the abovementioned description Read data signal processor for disk drives , ofbipolar technology , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 13x12 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : VM 443 or 0 ex 8542 19 90  other identification markings relating to devices complying with the abovementioned description Filter unit , of C-MOS technology , for signals with a frequency of 300 Hz or more but not exceeding 3 000 Hz, consisting of a receiver/ transmitter , an analog-to-digital converter , a dual-tone multifrequency generator (DTMF) and interface registers for a central processing unit (CPU), in the form of a monolithic integrated analog circuit, contained in a housing the exterior dimensions of which do not exceed 14x21 mm, with not more than 60 connecting pins and bearing: No L 167 / 56 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty % ex 8542 19 90 (cont 'd)  an identification marking consisting of or containing the following combination of figures and letters : STC 9130 F or  other identification markings relating to circuits complying with the abovementioned description Four-channel track-and-hold circuit of C-MOS technology , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 25 mm, with not more than 1 8 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 0 ex 8542 19 90 CS 31412 0 ex 8542 19 90 or:  other identification markings : relating : to devices complying with the abovementioned description Pre-magnetization control circuit for audio-frequency magnetic tapes , of bipolar technology, in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 8 mm , with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : PC 1297 CA or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated analog circuit for the reduction of audio noise by 14 dB , contained in a housing the exterior dimensions of which do not exceed 26x7 mm, with not more than 1 8 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 0 ex 8542 19 90 HA 12043 0 . ex 8542 19 90 or  other identification markings relating to devices complying with the abovementioned description AM and FM receiver , of bipolar technology, in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions ofwhich donot exceed 14 x 37 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1030 P CXA 1240 P or  other identification markings relating to devices complying with the abovementioned description Two channel audio signal volume and balance controller, in the form of a monolithic integrated analog circuit , contained in a housing whose dimensions do not exceed 19x8 mm, with not more than 14 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 7 ex 8542 19 90 M 51523 or  other identification markings relating to monolithic integrated analog circuits complying with the abovementioned description 0 16 . 6 . 89 Official Journal of the European Communities No L 167/ 57 Rate of autonomous dutyCN code Description (% ex 8542 19 90 Delay line, of C-MOS technology , for drop-out compensation of video signals , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 10x7 mm, with not more than eight connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MSM 6965 RS or 0 ex 8542 19 90  other identification markings relating to devices complying with the abovementioned description Switch-unit , of bipolar technology , for audio signals , having a distortion of not more than 0,005 % , comprising two control units and two alternating switches , in the form of a monolithic integrated analog circuit with an audio-frequency switching function , contained in a housing whose dimensions do not exceed 13x8 mm , with not more than 10 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TK 15022 Z or 7 ex 8542 19 90  other identification markings relating to monolithic integrated analog circuits complying with the abovementioned description Monolithic integrated analog circuit of bipolar technology for the overload protection of telephone exchanges , contained in a housing the exterior dimensions of which do not exceed 11x10 mm, with not more than three connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 1515 or 0 ex 8542 19 90 0  other identification markings relating to devices complying with the abovementioned description Frequency generator of bipolar technology , with an operating voltage of not less than 40 and not more than 130 V AC, which generates signals oscillating between 512 ( ± 22 % ) and 640 Hz ( ± 22% ) at a 10 Hz rate, in the form of a monolithic integrated analog circuit , contained in a housing the external dimensions of which do not exceed 9x11 mm, with not more than eight connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV155 or  other identification markings relating to devices complying with the abovementioned description Temperature transducer in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions ofwhich do not exceed 6x4mm, with notmore than three connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 590 or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated analog circuit ofbipolar technology for driving direct-current motors working at 18 V/ 1,6 A maximum , contained in a housing the exterior dimensions of which do not exceed 9 x26 mm, with not more than 10 connecting pins and bearing: ex 8542 19 90 0 = ex 8542 19 90 No L 167/ 58 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 19 90 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and.letters : EA 6109 BA 6209  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 90 Monolithic integrated analog circuit ofC-MOS technology for controlling the speed of linear or rotary motors and the positioning ofmagnetic heads, contained in a housing the exterior dimensions ofwhich do not exceed 14 x38 mm, with not more than 28 connecting pins and bearing : l  an identification marking consisting of or including one of the following combinations of figuresand letters : A 2460 A 2461 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 90 Monolithic integrated analog circuit of bipolar technology for driving linear motors or motors with rotating arms, working at 20 V/ 2,5 A maximum, contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : EL 2007 EL 2017 or  other identification markings relating to devices complying - with the abovementioned description 0 ex 8542 20 00 32-bit microprocessor in C-MOS technology , consisting of a single substrate layer on which are mounted two chips , comprising a central processing unit (CPU) and a memory unit , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 76 mm, with not more than 60 connecting pins and bearing: I  an identification marking consisting of or including one of the following combinations offigures: 57-00000 57-19400 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 00 16-bit digital-to-analog converter , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DAC 705 DAC 706 DAC 707 DAC 708 DAC 709 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 00 Video digital-to-analog converter (VDAC) with a maximum conversion time of 10ns , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 35 mm, with not more than 24 connecting pins and bearing: 16 . 6 . 89 Official Journal of the European Communities No L 167 / 59 Rate of autonomous dutyCN code Description % ex 8542 20 00 (cont'd) 0 ex 8542 20 00 0 ex 8542 20 00  an identification marking consisting of or including one of the following combinations of figures and letters : VDAC 0405 H VDAC 0605 H VDAC 0805 H or  other identification markings relating to devices complying with the abovementioned description Four-channel digital-to-analog converter , each channel having a capacity of 12 bits , in the form of a hybrid integrated circuit , contained in a housing the external dimensions of which do not exceed 41 x 21 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 390 or  other identification markings relating to devices complying with the abovementioned description Amplifier for the frequency range 20 to 20 000 Hz , in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 45 x 80 mm, with not more than 30 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : STK 4041 STK 4151 STK 4201 or  other identification markings relating to devices complying with the abovementioned description Amplifier for a full range of signals from 0 to 60 kHz , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 6 x 13 x 26 mm, with not more than 18 connecting pins and a leakage of not more than 0,3 (J.A and bearing:  an identification marking consisting of or including the following combination of figures and letters : ISO 100 or  other identification markings relating to devices complying with the abovementioned description , for use in the manufacture of telephone exchanges (a ) Circuit for the demodulation of signals and noise-reduction , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 8 X 44 mm, with not more than 21 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : STK 3400 0 ex 8542 20 00 0 ex 8542 20 00 or 0 ex 8542 20 00  other identification markings relating to devices complying with the abovementioned description Subscriber-connection units (crosspoint switch) with not less than four and not more than 12 switches and an operating voltage of at least 150 V, in the form of a hybrid integrated circuit , contained in a housing the dimensions of which do not exceed 92 x 41 mm, with not more than 94 connecting pins and bearing: (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 167/ 60 Official Journal of the European Communities 16 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 8542 20 00 (cont'd)  an identification marking consisting of or including one of the following combinations of figures: 904 719 or  other identification markings relating to devices complying with the abovementioned description » 0 ex 8543 80 90 Electromagnetic displays consisting of seven electromagnetic coils , which by means of the residual magnetism in the stators provide indefinite memory, and seven pivoting light-reflecting segments each of which is attached to a bar magnet . The display is contained in a housing the exterior dimensions of which do not exceed 28 x 36 x 50 mm 0 ex 8543 80 90 Modulators for the range from 0,5 to 5 MHz , contained in a housing the external dimensions ofwhich do not exceed 74 x 48 mm 0 ex 8544 19 90 Insulated winding wire of aluminium of a purity of not less than 99,5 % by weight , neither laquered , varnished nor enamelled , with a total enamelled , with a total thickness of not less than 0,15 mm and not more than 0,16 mm 0 ex 9001 10 10 ex 9001 10 90 Image reverser made up from an assembly of optical fibres 0 = ex 9001 20 00 Material consisting of a polarizing film , supported on one or both sides by transparent material 0 ex 9001 90 90 Octagonal Fresnel lens of acrylic resin unmounted , for the manufacture of overhead projectors ( a ) 0 ex 9001 90 90 Optical mirror comprising an octagonal Fresnel lens , for the manufacture of overhead projec ­ tors (a ) 0 : ex 9002 11 00 Adjustable lens unit , having a focal length of between 115 and 140 mm, a diameter of not less than 120 mm and not more than 130 mm, and comprising a combination of between four and eight glass or methacrylic lenses , each lens coated on at least one side with a magnesium fluoride layer , for use in the manufacture of video projectors ( a ) 0 ex 9013 80 00 Liquid crystal devices (LCDis ) consisting of a layer of liquid crystals between two glass sheets or plates, with a minimum of seven and a maximum of 120 figures or letters , whose exterior dimensions are :  52 x 22 mm, or  67 x 27 mm, or  63 x 22 mm, or  18,5x52 mm, or  18,5x61 mm, or  73,7x55,8 mm, with not more than 192 connecting pins or contact areas , for use in the manufacture of calculators ( a ) 0 ex 9021 30 90 Heart valves and parts thereof 0 ex 9021 30 90 Vascular protheses , neither woven nor knitted , of which the largest opening has an internal diameter not exceeding 8 mm 0 ex 9021 90 10 Receivers for hearing aids , contained in a housing the external dimensions of which excluding connecting points do not exceed 5 x 6 x 8 mm 0 ex 9110 12 00 Assembly consisting of a printed circuit on which are mounted one quartz oscillator , at least onewatch circuit and at least one capacitor , of a thickness not exceeding 5 mm for the manufacture of products falling within Chapter 91 (a ) 0 ex 9110 90 00 ex 9114 90 00 Assembly consisting of a printed circuit on which is mounted a watch circuit or a watch circuit and a quartz oscillator , with a thickness not exceeding 5 mm, for the manufacture of products falling within Chapter 91 (a) 0 ex 9608 91 00 Non-fibrous plastic pen-tips with an internal channel 0 ex 9613 90 00 Piezo-electric ignition mechanism 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .